Title: To Benjamin Franklin from Pétronille Le Roy, [before 23 June? 1777]
From: Le Roy, Pétronille
To: Franklin, Benjamin


Mme. Le Roy dated her letters even more rarely than her husband did his. Such letters, when they have no internal clues, could have been written at any time during the pair’s long friendship with Franklin. Most of them are of little consequence, but this one shows that Madame was quick to take offense and, when roused, had no inhibition about berating even her “cher papa.” Her husband was aware that Franklin understood how difficult she could be; “you know what a lady is my Lady,” he wrote him on June 23. This implies to us that his friend had reason to know, and her outburst that follows could have been that reason. By her account she had good ground to be angry, for Franklin had certainly been rude: his passion for chess had led him to show her the door, and send her home through the rain with nothing more than the loan of his umbrella. We assign the chess game and its aftermath, according to our practice, to the earliest plausible date.
 
[Before June 23, 1777?]
Je vous sai on ne peut pas plus mauvais grai mon cher papa du tour que vous avez voulut nous joier [jouer] en gardant mr. le roy yere [hier] au soir et de ce que vous m’avet fermé la porte si cruellement. Je ne m’expauseray plus a cette leger plesenterie que vous ne feriez pas a toute les famme de votre sosieté sur tout par le tems qu’il faisoit. Vous ne devez pas douté du desire que j’ay de faire tout ce qui vous est agréable et si vous musiez [m’ eussiez] dit que vous desiriez faire encore une partie je m’y serois prete avec le meme plaisire que je l’avoit fait quoy qu’il fut honze heur et que c’est soupé un peut tard pour des famme delicatte ce qui derange leur santé. Mais comme elle ne sont pas Egauiste elle save[?] se preté a tout ce qui peut aitre agreable a la sosieté au depens de leur santé et de leur plaisire. Comme je n’ai pas souvant celuy de voire mr. le roy il est bien naturelle que je desire de soupé avec luy. C’est le seul tems qu’il me donne et cela arive trop rarement pour que je ne soit pas afflige quand on me le derobe. Je vous renvoye votre paraplue et vous en remercie.
 
Addressed: A Monsieur / Monsieur Le docteur / franklin
